Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to applicant’s amendment filed 10/21/2021 and 11/30/2021.
Claims 1-26 and 34-63 are pending.
The previous rejection of claims 25, 34-50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph is withdrawn in view of applicant’s amendment.
The previous rejection of claims 1-4, 9-15, 17-21, 34, and 36-45 under 35 U.S.C. 103 as being unpatentable over McCullough (US 3,098,701) in view of Strachan (US 2009/0234025) is withdrawn in view of applicant’s amendment.
The previous rejection of claims 6-8, 16 and 35 under 35 U.S.C. 103 as being unpatentable over McCullough (US 3,098,701) in view of Strachan (US 2009/0234025) and Canevari (US 3,146,060) is withdrawn in view of applicant’s amendment.
The previous rejection of claims 22, 23, 46, and 47 under 35 U.S.C. 103 as being unpatentable over McCullough (US 3,098,701) in view of Strachan (US 2009/0234025) and Li et al (CN100465235) is withdrawn in view of applicant’s amendment.
The previous rejection of claims 24, 25, 48 and 49 under 35 U.S.C. 103 as being unpatentable over McCullough (US 3,098,701) in view of Strachan (US 2009/0234025) and Zeheb et al (US 5,549, 848) is withdrawn in view of applicant’s amendment.
The previous rejection of claims 26 and 50 under 35 U.S.C. 103 as being unpatentable over McCullough (US 3,098,701) in view of Strachan (US 2009/0234025) and Sosna et al. (US 6,790,910) is withdrawn in view of applicant’s amendment.
Information Disclosure Statement


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103 
Claims 1, 2, 3, 4-24, 26, 34-48, 50 are rejected under 35 U.S.C. 103 as being unpatentable over Strachan (US 2009/0234025) in view of McCullough (US 3,098,701), Canevari (US 3,146,060) and Li et al (CN100465235, machine translation is used for the rejection purposes).
Regarding claims 1, 2, 3, 4, 6-8, 14, 16- 24, 34, 35, 42-48, Strachan discloses an evaporation barrier (liquid film) formulated to be added to an aqueous phase so as to inhibit evaporation of the aqueous phase (protecting an exposed body of water such as reservoir or dams (para 0010), said barrier comprising a composition comprising 5-95wt % of a silicone polymer (para 0009) (polydimethylsiloxane-para 0048), greater than zero to 15 wt% of a mineral oil and/or vegetable oil and a surfactant (abstract and para 0010) and the silicone polymer includes liquid silicone having a density (specific gravity) of less than 1g/cc (para 0012), a viscosity between 350 and 1000 centistokes (para 0019) and a vapor pressure of less than 0.1 torr at 80oC (Dow Corning 200 Fluid)in the range of 10 to 100 w/w %; a filler in the range of 0 to 90 w/w %; the weight ratio of the silicone polymer to filler is preferably between 1:10 to 1:1 and more preferably in the weight ratio of 1:7 to 1:4 (para 0025). The filler may serve to improve the functionality of the composition by improving the dispersion and/or binding properties of the resultant film and to reflect a portion of the radiant heat from the liquid/gas interface thereby lowering the partial pressure of the liquid above the liquid/gas interface, thus reducing the rate of evaporation of liquid through the protective film (para 0022).  Strachan further discloses at least 20% of said impermeable solid material remains suspended in said liquid silicon polymer for at least 1 day after 
McCullough discloses an evaporation barrier using to reduce water evaporation in open reservoirs and other water storage facilities (title, col 1, ln 10-12), the evaporation barrier including small "pigment-sized" particles (pigment-sized particles would read on the impermeable solid material having a maximum dimension of no greater than 200 microns) of metallic or metallic oxide materials such as aluminum, copper, bronze, and titanium dioxide (col 3, ln 46-55).  These particles have a density of greater than 1 g/cc (aluminum, titanium dioxide) and provide the film with reflecting properties (col 3, ln 46-48).  It would have been obvious to one of ordinary skill in the art before the filling date of the invention to use the particles taught by McCullough as the fillers in the composition containing the silicone polymer and/or mineral oil and/or vegetable oil taught by Strachan and the results would have been predictable.  A person skilled in the art would have reasonably expect that particles of McCullough would have been suitable as the filler in making Strachan composition to reflect a portion of the radiant heat from the liquid interface thereby lowering the partial pressure of the liquid above the liquid interface, thus reducing the rate of evaporation of liquid through the protective film (para 0022).
Canevari discloses using hollow, floating microspheres having an average diameter not greater than 0.5 inch, or in the range 1 to 500 microns (claims 5-6), when coated with surfactants such as silicones that cannot be wetted by water and thus are used as a means for reducing the rate of evaporation of liquid hydrocarbon (col 2, In 26-62). These microspheres have a density of less than1 g/cc (col 1, In 33-35) and made from polyethylene (col 1, In 25), which is a transparent plastic that has a transmittance of at least 30% in the optical wavelength. It would have been obvious to one of ordinary skill in the art before the filling date of the invention to include the microspheres taught by Canevari as the fillers in the composition containing the silicone polymer and/or mineral oil and/or vegetable oil 
Li disclose aluminum powders that are coated with organosiloxane (para 0013-0015). The aluminum powder is in flake shape with a particle size of 100nm-50 microns (para 0019). It would have been obvious to one of ordinary skill in the art before the filling date of the invention to use the coated aluminum powders taught by Li as the fillers in the composition containing the silicone polymer and/or mineral oil and/or vegetable oil taught by Strachan, because those coated aluminum powders have good acid and alkali resistance and water resistance (para 0026).
Regarding claims 5 and 35, McCullough discloses said impermeable solid material includes materials that have a reflectiveness of at least 50% in UV and/or IR ranges (aluminum, titanium dioxide, col 3, ln 49-54).
Regarding claims 9, 10, 36, and 37, McCullough discloses said impermeable solid material includes one or more reflective materials selected from the group consisting of aluminum, aluminum alloy, magnesium, magnesium alloy, metallized particle, material coated with a reflective pigment, microballoon, coated microballoon, microball, and coated microball (aluminum, col 3, ln 49-54)
Regarding claims 11 and 38, McCullough discloses said impermeable solid material includes a reflective material that has a reflectance of at least 75% in the visible wavelengths and at least 50% in the long IR wavelengths (aluminum, titanium dioxide, col 3, ln 49-54).
Regarding claims 12 and 39, McCullough discloses at least a portion of said reflective material degrades by at least 10% within 360 days upon exposure to water, saltwater, or brine at a temperature of at least 90°F (aluminum, col 3, ln 49-54). 
Regarding claims 13 and 40, McCullough discloses the impermeable solid at least partially reacts in the aqueous phase to produce gas bubbles on an outer surface of said impermeable solid which creates additional buoyancy of said impermeable solid in the aqueous phase (aluminum, col 3, In 49-54).

Regarding claims 26 and 50, Strachan discloses the composition comprises antimicrobial medium (Sulphur, para 0027-28).
Claims 25, 49, 51-63 are rejected under 35 U.S.C. 103 as being unpatentable over Strachan (US 2009/0234025) in view of McCullough (US 3,098,701), Canevari (US 3,146,060) and Li et al (CN100465235) as applied above, further in view of Strachan (WO2008/014566).
Li does not disclose the content of the organosiloxane but discloses the coating layer on the surface of the coated aluminum powder pigment is relatively dense, and can play a better protective effect on the aluminum powder pigment (para 0067). Therefore, it would have been obvious to one of ordinary skill in the art before the filling date of the invention to select a suitable content of the organosiloxane used to coat the aluminum powder, thereby providing the aluminum powder with good protective effect. The law held that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Li does not disclose the organosiloxane formulated to produce a hydrophobic or organophilic surface on said impermeable solid material to facilitate in retaining said impermeable solid material in said water-insoluble liquid. However, the organosiloxane of Li would possess the same properties as claimed because the law held that “Product of identical chemical composition cannot have mutually exclusive properties". A chemical composition and its properties are inseparable.
Strachan discloses using surfactants in amount from zero to 20% but does not disclose the recited surfactants. Strachan ‘566 discloses using surfactants in amount from zero to 20% used in a 
Strachan ‘566 also discloses that various products are described commercially as mineral oil which includes white oil and paraffin oil, and thus a person having ordinary skill in the art would have recognized that the mineral oil of Strachan would include paraffin oil. The composition of Strachan therefore comprises 5-95wt % of a silicone polymer (para 0009) (polydimethylsiloxane-para 0048), greater than zero to 15 wt% of a mineral oil/paraffin oil and/or vegetable oil.
Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive.
Applicant mainly argues against McCullough.  However, the examiner respectfully disagrees with applicant’s arguments because the law held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is 
Claims 1-26 and 34-63 remain unpatentable for the reasons of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

2/2/2022